Order entered November 8, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01164-CV

                     DALLAS COUNTY HOSPITAL DISTRICT
           D/B/A PARKLAND HEALTH AND HOSPITAL SYSTEM, Appellant

                                               V.

                                FRANCISCO SOSA, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-19-02681-E

                                           ORDER
       Before the Court is the parties’ November 6, 2019 agreed motion to extend the time to

file appellee’s brief and appellant’s reply brief. We GRANT the motion. Appellee shall file his

brief by November 26, 2019 and appellant shall file its reply brief by December 16, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE